Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 1 of 10 PageID 1109




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    OVIEDO MEDICAL CENTER, LLC                )
                                              )
           PLAINTIFF,                         )
                                              )
    v.                                        )
                                              ) Case No.: 6:19-cv-01711-WWB-EJK
    ADVENTIST HEALTH SYSTEM/SUNBELT,          )
    INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                              )
           DEFENDANT.                         )
    __________________________________________)

                                 CASE MANAGEMENT REPORT

           The parties have agreed on the following discovery plan pursuant to Federal Rule of

    Civil Procedure 26(f) and Local Rule 3.05(c). As noted in the table below, the parties could

    not agree on all of the relevant deadlines. Plaintiff states that it is seeking a trial date almost

    12 months from the filing date of its Complaint and believes that this is in compliance with

    Local Rule 3.05(c)(2)(E) (“…most such cases will be tried within one year after the filing of

    the complaint.”) Plaintiff states that the discovery in this matter is not complex. Defendant

    states that it seeks a trial date that is approximately one and a half years from the filing of the

    original Complaint, which is in accordance with Local Rule 3.05(c)(2)(E)(stating the goal that

    a trial will be conducted within two years after the filing of the complaint), as it believes that

    amount of time is necessary to conduct discovery and related preparation for trial.




                                                    1
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 2 of 10 PageID 1110




                                                            PLAINTIFF’S           DEFENDANT’S
                 DEADLINE OR EVENT                           PROPOSED              PROPOSED
                                                               DATE                  DATE
     Mandatory Initial Disclosures (pursuant to Fed. R.
                                                          November 13, 2019      November 22, 2019
     Civ. P. 26(a)(1))
                                                          The later of              The later of
                                                          December 4, 2019       December 20, 2019
     Motions to Add Parties or Amend Pleadings            or 20 days after the   or 20 days after the
                                                          Defendant files an     Defendant files an
                                                          Answer                      Answer

     Disclosure of Expert Reports
     Party with the burden of proof:                      January 17, 2020         June 26, 2020
     Rebuttal:                                            February 10, 2020        July 31, 2020
     Discovery Deadline                                   February 21, 2020       August 28, 2020
     Dispositive and Daubert Motions                      March 23, 2020         September 25, 2020
     Meeting In Person to Prepare Joint Final Pretrial
                                                          June 30, 2020           January 19, 2021
     Statement
     Joint Final Pretrial Statement (including a single set
     of jointly-proposed jury instructions and verdict      July 10, 2020
     form, voir dire questions, witness lists, and exhibit                        January 29, 2021
     lists with objections on approved form)
     All Other Motions (including motions in limine and
                                                            June 10, 2020        December 18, 2020
     trial briefs)
     Trial Term                                             August 10, 2020      February 26, 2021
     Estimated Length of Trial                            5-7 days                     Agreed
     Jury/Non-Jury                                        Jury                         Agreed
     Mediation Deadline:

     Mediator: The parties agree on Jill Riola as a
     mediator
                                                    January 31, 2020                   Agreed
     Address: 200 South Orange Avenue, Suite 1000
     Orlando, Florida 32801-3400
     Telephone: (407) 244-8246




                                                  2
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 3 of 10 PageID 1111




                                                               PLAINTIFF’S           DEFENDANT’S
                   DEADLINE OR EVENT                            PROPOSED              PROPOSED
                                                                  DATE                  DATE
     Parties Consent to Proceed Before a Magistrate
                                                             Yes___ No_X__
     Judge                                                                                Agreed

                               I.          MEETING OF PARTIES IN PERSON

             Lead counsel and any unrepresented parties must meet in person and not by telephone

    absent an order permitting otherwise. The meeting shall take place in the Middle District of

    Florida unless counsel and any unrepresented parties agree on a different location. Counsel

    and any unrepresented parties hereby certify that a meeting was held on October 30, 2019 at

    9:00 AM and was attended by:

    For Plaintiff: Dennis Murrell and Martin Goldberg

    For Defendant: Mayanne Downs, Michael J. Colitz, III, and Jason Zimmerman.

                                      II.      INITIAL DISCLOSURES

             Federal Rule of Civil Procedure 26 provides that these disclosures are mandatory in

    Track Two and Track Three cases except as stipulated by the parties or otherwise ordered by

    the Court (the amendment to Rule 26 supersedes Middle District of Florida Local Rule 3.05 to

    the extent that Rule 3.05 opts out of the mandatory discovery requirements).

             The parties agree to exchange information described in Rule 26(a)(1)(A)–(D) as set

    forth above.

                                    III.      ELECTRONIC DISCOVERY

             The parties have discussed issues relating to disclosure or discovery of electronically

    stored information (“ESI”), including Initial Disclosures, Section II above, and agree that

    (check one):


                                                     3
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 4 of 10 PageID 1112




            ___ No party anticipates the disclosure or discovery of ESI in this case.

            _X__ One or more of the parties anticipate the disclosure or discovery of ESI in this

    case.

            If disclosure or discovery of ESI is sought by any party from another party, then the

    following issues shall be discussed:


               1. The form or forms in which ESI should be produced.

               2. Nature and extent of the contemplated ESI disclosure and discovery, including
                  specification of the topics for such discovery and the time period for which
                  discovery will be sought.

               3. Whether the production of metadata is sought for any type of ESI, and if so,
                  what types of metadata.

               4. The various sources of ESI within a party’s control that should be searched for
                  ESI, and whether either party has relevant ESI that it contends is not reasonably
                  accessible under Rule 26(b)(2)(B), and if so, the estimated burden or costs of
                  retrieving and reviewing that information.

               5. The characteristics of the party’s information systems that may contain relevant
                  ESI, including, where appropriate, the identity of individuals with special
                  knowledge of a party’s computer systems.

               6. Any issues relating to preservation of discoverable ESI.

               7. Assertions of privilege or of protection as trial-preparation materials, including
                  whether the parties can facilitate discovery by agreeing on procedures and, if
                  appropriate, an order under the Federal Rules of Evidence Rule 502. If the
                  parties agree that a protective order is needed, they shall file a separate motion
                  for a protective order and attach a copy of the proposed order to the motion.
                  The parties should attempt to agree on protocols that minimize the risk of
                  waiver. Any proposed protective order shall comply with Local Rule 1.09 and
                  Section IV.F below on Confidentiality Agreements.

            Please state if there are any areas of disagreement on these issues and, if so, summarize

    the parties’ positions on each:




                                                    4
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 5 of 10 PageID 1113




            Plaintiff and Defendant have met and conferred on an appropriate ESI protocol but

    currently disagree on several points, including whether the protocol should include provisions

    relating to the selection of custodians and application of search terms. Plaintiff believes these

    provisions should be addressed within the ESI Protocol. Defendant believes these issues,

    among others, are not the proper subject of an ESI protocol and that they should be addressed

    only after discovery requests have been exchanged by the parties. The parties will continue to

    meet and confer on this issue in the hopes of reaching an agreement and finalizing the ESI

    protocol. Plaintiff believes the filing of a motion pursuant to Rule 16(a) for a preliminary pre-

    trial conference may be made in the near future in order to obtain the Court’s assistance in

    resolving any remaining disputes. Defendant believes that a preliminary pre-trial conference is

    unnecessary.

            If there are disputed issues specified above, or elsewhere in this report, then (check

    one):


            _X__ One or more of the parties request that a preliminary pre-trial conference under
            Rule 16 be scheduled to discuss these issues and explore possible resolutions. Although
            this will be a non-evidentiary hearing, if technical ESI issues are to be addressed, the
            parties are encouraged to have their information technology experts with them at the
            hearing.

                   If a preliminary pre-trial conference is requested, a motion
                   shall also be filed pursuant to Federal Rule of Civil
                   Procedure 16(a).

            _ _ All parties agree that a hearing is not needed at this time because they expect to be
            able to promptly resolve these disputes without assistance of the Court.

                                  IV.     AGREED DISCOVERY PLAN




                                                   5
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 6 of 10 PageID 1114




           A.      Certificate of Interested Persons and Corporate Disclosure Statement

           This Court has previously ordered each party, governmental party, intervenor, non-

    party movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and

    Corporate Disclosure Statement using a mandatory form. No party may seek discovery from

    any source before filing and serving a Certificate of Interested Persons and Corporate

    Disclosure Statement. A motion, memorandum, response, or other paper—including

    emergency motion—is subject to being denied or stricken unless the filing party has previously

    filed and served its Certificate of Interested Persons and Corporate Disclosure Statement. Any

    party who has not already filed and served the required certificate is required to do so

    immediately.

           Every party that has appeared in this action to date has filed and served a Certificate of

    Interested Persons and Corporate Disclosure Statement, which remains current:

           __X___ Yes

           _____ No       Amended Certificate will be filed by _____________________ (party)

                          on or before _______________ (date).

           B.      Discovery Not Filed

           The parties shall not file discovery materials with the Clerk except as provided in Local

    Rule 3.03. The Court encourages the exchange of discovery requests via an electronic medium.

    See Local Rule 3.03(e).

           C.      Limits on Discovery

           Absent leave of Court, the parties may take no more than ten depositions per side (not

    per party). Fed. R. Civ. P. 30(a)(2)(A)(i); Fed. R. Civ. P. 31(a)(2)(A)(i); see also Local Rule




                                                   6
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 7 of 10 PageID 1115




    3.02. Absent leave of Court, the parties may serve no more than twenty-five interrogatories,

    including sub-parts. Fed. R. Civ. P. 33(a); see also Local Rule 3.03. Absent leave of Court or

    stipulation of the parties each deposition is limited to one day of seven hours. Fed. R. Civ. P.

    30(d)(1). The parties may agree by stipulation on other limits on discovery. Fed. R. Civ. P. 29.

    The Court will consider the parties’ agreed dates, deadlines, and other limits in entering the

    scheduling order.    The parties otherwise agree that no changes should be made in the

    limitations on discovery imposed by the Federal Rules of Civil Procedure or the Local Rules.

           D.      Discovery Deadline

           Each party shall timely serve discovery requests so that the rules allow for a response

    prior to the discovery deadline. The Court may deny as untimely all motions to compel filed

    after the discovery deadline. In addition, the parties agree as follows:

           E.      Disclosure of Expert Testimony

           On or before the dates set forth in the above table for the disclosure of expert reports,

    the parties agree to fully comply with Rule 26(a)(2) and 26(e). Expert testimony on direct

    examination at trial will be limited to the opinions, basis, reasons, data, and other information

    contained in the written expert report or encompassed by the expert summary disclosed

    pursuant to Rule 26. Failure to disclose such information may result in the exclusion of all or

    part of the testimony of the expert witness. The parties agree on the following additional

    matters pertaining to the disclosure of expert testimony:

           F.      Confidentiality Agreements

           Whether documents filed in a case may be filed under seal is a separate issue from

    whether the parties may agree that produced documents are confidential. The Court is a public




                                                    7
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 8 of 10 PageID 1116




    forum, and motions to file under seal are disfavored. The Court will permit the parties to file

    documents under seal only upon a finding of extraordinary circumstances and particularized

    need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

    American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

    under seal must file a motion to file under seal requesting such Court action together with a

    memorandum of law in support. The motion, whether granted or denied, will remain in the

    public record.

           The parties may reach their own agreement regarding the designation of materials as

    “confidential.” There is no need for the Court to endorse the confidentiality agreement. The

    Court discourages unnecessary stipulated motions for a protective order. The Court will

    enforce appropriate stipulated and signed confidentiality agreements. See Local Rule 4.15.

    Each confidentiality agreement shall provide, or shall be deemed to provide, that “no party

    shall file a document under seal without first having obtained an order granting leave to file

    under seal on a showing of particularized need.” With respect to confidentiality agreements,

    the parties agree as follows: the parties have agreed upon a confidentiality agreement.

           G.        Other Matters Regarding Discovery

           There were no other outstanding discovery issues discussed by the parties.

                     V.    SETTLEMENT AND ALTERNATIVE DISPUTE RESOLUTION

           A.        Arbitration

           The Local Rules no longer designate cases for automatic arbitration, but the parties

    may elect arbitration in any case. Do the parties agree to arbitrate?




                                                    8
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 9 of 10 PageID 1117




           _____ Yes—binding

           _____ Yes—non-binding

           __X___ No

           B.      Mediation

           Absent arbitration or a Court order to the contrary, the parties in every case must

    participate in Court-annexed mediation as detailed in Chapter Nine of the Local Rules. The

    parties have agreed on a mediator as set forth in the table above, and they have agreed to the

    date stated in the table above as the last date for mediation.

           C.      Settlement

           At any point during the pendency of this litigation, the parties may request a settlement

    conference before a United States Magistrate Judge by filing a motion with the Court.

    Settlement conferences may not be used as a substitute for mediation, and the parties must still

    designate a mediator and mediation deadline.

           Date: November 5, 2019

           Signature of Counsel (compliant with Local Rule 1.05(d)) and Unrepresented Parties.

           /s/ Martin B. Goldberg                            /s/ Michael J. Colitz
           Martin B. Goldberg, FBN. 827029                   Mayanne Downs, FBN. 754900
           Emily L. Pincow, FBN. 1010370                     Michael J. Colitz, III, FBN. 164348
           LASH & GOLDBERG LLP                               Jason Zimmerman, FBN. 104392
           2500 Weston Road, Suite 220                       GRAY ROBINSON, P.A.
           Weston, FL 33331                                  301 E. Pine Street, Suite 1400
           Phone: (305) 347-4040                             P.O. Box 3068
           mgoldberg@lashgoldberg.com                        Orlando, Florida 32802
           epincow@lashgoldberg.com                          Telephone: (407) 843-8880
                                                             mayanne.downs@gray-robinson.com
           and                                               michael.colitz@gray-robinson.com
                                                             jason.zimmerman@gray-robinson.com
           Dennis D. Murrell*
           Elisabeth S. Gray*                                Counsel for Defendant


                                                    9
Case 6:19-cv-01711-WWB-EJK Document 47 Filed 11/05/19 Page 10 of 10 PageID 1118




          Brian McGraw*
          MIDDLETON REUTLINGER
          401 S. Fourth Street, Suite 2600
          Louisville, Kentucky 40202
          Phone: (502) 584-1135
          dmurrell@middletonlaw.com
          egray@middletonlaw.com
          bmcgraw@middletonlaw.com

          *pro hac vice

          Counsel for Plaintiff Oviedo
          Medical Center, LLC




                                             10
